DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2a.	Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hintermeister (US 2020/0312145), and further in view of Reymann (US 2019/0061619).
Regarding claims 1, 8, and 15, Hintermeister discloses a system, method, and non-transitory computer readable medium (system, method, non-transitory computer readable medium containing an algorithm running on a processor; Hintermeister at title, abstract, 0112) comprising:
Receiving a request for a wheelchair-accessible vehicle (WAV) to execute an ingress function (request for a wheelchair ramp deployment received at server via app; Hintermeister at 0083, 0096), wherein the ingress function includes a deployment of a wheelchair ramp by the WAV.
Sending an ingress command to the WAV in response to the request, wherein the ingress command comprises instructions to cause the WAV to execute the ingress function at a specified pick-up location (e.g. a vehicle pick up location such as a stop on a route; Hintermeister at 0089, 0097, 0105).
Receiving sensor data associated with a wheelchair ramp (vehicle monitoring system includes sensors to determine ramp deployment; Hintermeister at 0081).
Hintermeister is silent as to the wheelchair accessible vehicle being autonomous1.  While Hintermeister explicitly discloses sensory feedback to determine ramp position, Hintermeister is silent as to receiving feedback information regarding the ingress function.
Reymann, in a similar invention in the same field of endeavor, teaches a wheelchair accessible autonomous vehicle for ridesharing applications (Reymann at title, abstract, 0018, 0028), wherein a remote operator may monitor/control ramp deployment and monitor ingress status via camera as well as personally interact with riders to assist with their needs (Reymann at 0028, 0031, 0054).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the wheelchair accessible vehicle of Hintermeister with the autonomous and remote capabilities of Reymann.  Doing so would free up one operator to monitor and assist multiple autonomous rideshare vehicles without the burden of driving.

Regarding claims 3, and 17, the combination teaches determining that the WAV has arrived at a destination, sending an egress command to the WAV, wherein the egress command comprises egress instructions to cause the WAV to execute an egress function at the destination, wherein the egress function includes a deployment of the wheelchair ramp by the WAV; and receiving egress feedback from the WAV, the egress feedback includes egress sensor data associated with the wheelchair ramp and egress status information associated with the egress function (remote operator can monitor location of autonomous vehicle, and when at the destination, control the vehicle doors and ramps, and then monitor egress of the vehicle via vehicle sensors such as microphones and cameras; Reymann at 0019, 0020, 0027, 0028, 0034, 0049).

Regarding claims 4, 11, and 18, the combination teaches sending the feedback to a passenger of the WAV, wherein the passenger utilizes a wheelchair (remote user may interact, e.g. video call, with passenger in wheelchair; Reymann at 0028, 0031).

Regarding claims 5, 12, and 19, the combination teaches receiving a rideshare request to use the WAV for ridesharing (rideshare request; Reymann at 0018), dispatching the WAV to a location of a passenger (at predetermined stops or location specified in request; Reymann at 0018), and determining that the WAV has arrived at the location of the passenger (via onboard GPS data sent to remote operator; Reymann at 0019, 0031).

Regarding claims 6, 13, and 20, connecting a passenger with a remote assistance operator if the status information indicates a fault state (remote operator receives or determines a vehicle status fault, and connects with passenger; Reymann at 0016, 0022, 0028).

Regarding claims 7 and 14, the combination teaches receiving information from a passenger, the information indicating readiness for the WAV to begin driving (passengers providing feedback on boarding/exiting of passengers; Reymann at 0031, 0032).

2b.	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hintermeister and Reymann, as applied above, and further in view of Nagata (US 2021/0275368).
	Regarding said claims, the combination teaches wherein the ingress function further includes opening doors of the WAV (remote user may control vehicle doors; Reymann at 0003, 0022).  The combination is silent as to engaging an automated restraint system configured to secure the wheelchair in the WAV.
	Nagata, in a similar invention in the same field of endeavor, teaches ridesharing with wheelchair accessible, autonomous vehicles (Nagata at 0020), and engaging an automated restraint system configured to secure the wheelchair to the WAV (Nagata at 0045).
	It would be obvious to one of ordinary skill in the art at the time of the invention to augment the combination with the wheelchair securing means of Nagata.  Doing so would ensure greater safety for passengers in wheelchairs, as the wheelchair cannot roll while the vehicle is in transit.

Response to Arguments
3.	Applicant’s contention (see pages 7-8 filed 05 July 2022) with respect to the rejection of claim 1 under 35 U.S.C. 103 has been fully considered and is not persuasive.
Applicant has contended that since Hintermeister’s intended purpose is to assist passengers when there is no dedicated operator or assistant, be it “remote or physical”, the combination is untenable.
The examiner respectfully disagrees with the applicant’s characterization; Hintermeister clearly provides for a case in which a dedicated human assistant can be available for further help if necessary; the process need not be without human interaction.  See Hintermeister at 0092, 0099.  The examiner’s position of the intent of the invention is for establishing a communication channel between a handicapped user and the vehicle, and facilitate ingress into the vehicle.  Since there can be human assistance involved, the applicant’s characterization is inaccurate.
With respect to paragraph 0014; remote operation is not precluded in 0014 in that actuation of vehicle devices can be ordered from a server as outlined in Hintermeister at 0097.
The invention of Reymann provides an operator at a remote server to monitor the activities of passengers and actuate autonomous vehicle devices, such as in the case of a detected fault or request (Reymann at 0003, 0028, claim 9).
Since the base invention of Hintermeister does not preclude remote assistance from a server (e.g. a bot operating on a server; Hintermeister at 0097), can include human assistance, and Reymann can provide remote operator assistance and monitoring, one of ordinary skill in the art would readily recognize the advantage of adding human assistance when necessary in assisting a handicapped user’s ingress into a vehicle.
	Thus, the examiner maintains the combination of Hintermeister and Reymann is proper.  Claim 1, as well as independent claims 8 and 15 remain rejected under 35 U.S.C. 103 for those reasons cited above, and those mentioned in the prior office action, which is incorporated herein.

4.	Although not specifically argued, all remaining claims remain rejected under their respective grounds/rationales and applicable prior art for those reasons cited above, and those mentioned in the prior office action, which is incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        21 July 2022



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hintermeister at 0081 states the vehicle may or may not have a driver.  While not explicit, this language at least suggests the vehicle could be autonomous.